UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6375



MICHAEL R. MCCREIGHT, SR.,

                                              Plaintiff - Appellant,

          versus


P. DOUGLAS TAYLOR, Warden; MICHAEL SOSO, Ser-
geant; LIEUTENANT FELDOR; ALL UNKNOWN PERSONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-97-1658)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. McCreight, Sr., Appellant Pro Se. Jennifer Elaine Duty,
BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McCreight, Sr., appeals the district court’s order

denying   relief   on    his   42   U.S.C.A.   §   1983   (West   Supp.   1999)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.     See McCreight v. Taylor, No. CA-97-1658 (D.S.C.

Sept. 10, 1998).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                       2